MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Apr 08 2020, 12:14 pm
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Deborah B. Markisohn                                     Attorney General of Indiana
Indianapolis, Indiana                                    Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Karl G. Woodall,                                         April 8, 2020

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1022
        v.
                                                         Appeal from the Marion Superior
                                                         Court
State of Indiana,
                                                         The Honorable Lisa F. Borges,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G04-1704-MR-12404



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020                 Page 1 of 12
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Karl Woodall (Woodall), appeals his sentence for

      murder, a felony, Ind. Code § 35-42-1-1(1).


[2]   We affirm.


                                                    ISSUE
[3]   Woodall presents the court with one issue, which we restate as: Whether the

      trial court abused its discretion when it identified the aggravating and

      mitigating circumstances for sentencing.


                      FACTS AND PROCEDURAL HISTORY
[4]   In March 2017, Stefanie Coulson (Coulson) lived on the southside of

      Indianapolis in a home on Pleasant Run Parkway. Coulson was friends with

      her neighbors, Michael and Amy Fenton (Michael and Amy, respectively), who

      lived three houses down from Coulson. It was not unusual for friends and

      acquaintances to come and go from Coulson’s home.


[5]   On March 26, 2017, Coulson was at home using methamphetamine with

      several people, including Woodall. Later in the day, Woodall took a nap at

      Coulson’s home. Early in the morning of March 27, 2017, while Woodall was

      asleep, Coulson took the keys to Woodall’s 2008 Honda minivan, picked up

      Amy, and ran errands, eventually stopping at a Dollar General store on the

      eastside of Indianapolis to root in the store’s dumpster for items of interest.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 2 of 12
[6]   Around 2:00 a.m. on March 27, 2017, Woodall was awakened when Devin

      Achenbach (Achenbach) and Dusti Hutchins (Hutchins) knocked on the door

      of Coulson’s home. When Achenbach and Hutchins pointed out that

      Woodall’s minivan was not parked in Coulson’s driveway, Woodall became

      enraged. Woodall went to the Fentons in search of his minivan. Michael was

      at home. Woodall called Coulson on Michael’s cellphone and ordered her to

      return with his minivan. Woodall told Michael that “if his van wasn’t back in

      15 minutes that someone was gonna die that night.” (Transcript Vol. III, p.

      20). Michael was the only person present when Woodall made the statement.

      Michael was scared by Woodall’s anger and his statement.


[7]   Woodall returned to Coulson’s home to await her return with the minivan.

      Woodall used Achenbach’s cell phone to text David Patrick (Patrick) and ask

      Patrick to bring a single barrel shot gun to Coulson’s house, which Patrick did.

      Coulson eventually returned with Woodall’s minivan and parked at the Fenton

      home. At Woodall’s request, Achenbach drove Coulson back to her home in

      Woodall’s minivan. Woodall and Coulson began a very heated argument.

      Woodall would not allow anyone but Coulson in her home. However, at one

      point, Woodall came outside and ordered Achenbach, who was carrying a 9-

      millimeter Hi-Point handgun, to kill Coulson. When Achenbach refused,

      Woodall took Achenbach’s handgun and told him, “You got 30 seconds to get

      out of here. If not, you’re gonna be dead with her.” (Tr. Vol. II, p. 111).


[8]   Woodall went back into Coulson’s home. Woodall used Achenbach’s handgun

      to shoot Coulson twice, once through the jaw and once through her neck,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 3 of 12
       severing her spinal cord. Woodall also stabbed Coulson approximately thirty-

       four times in her head, neck, arms, and hands. Coulson died from these

       wounds. She was found later that morning by her roommate. Amy called the

       police.


[9]    After Coulson was killed, Patrick drove Achenbach to Patrick’s house on the

       eastside of Indianapolis. Woodall arrived later and changed his clothes.

       Patrick asked Woodall if “he had “cleaned up good[,]” and Woodall assured

       him that he had. (Tr. Vol. II, p. 115-16). Woodall told Achenbach that “if [he]

       was to tell . . . anything about the situation, [he] would be dead.” (Tr. Vol. II,

       p. 117).


[10]   Law enforcement’s investigation quickly revealed Achenbach, Hutchins, and

       Woodall as potential sources of information about Coulson’s death. Hutchins

       was known to the police through her dealings with a confidential informant,

       who, at the request of the police, arranged a controlled drug buy with Hutchins.

       On March 30, 2017, Hutchins was driven to the location of the controlled buy

       by Woodall in his 2008 Honda minivan.


[11]   Woodall was taken into custody. Further police investigation revealed that cell

       phone records placed Woodall in the vicinity of Coulson’s home during the

       murder. In addition, Woodall’s fingerprint was found on a fired cartridge case

       located close to Coulson’s body.


[12]   On April 4, 2017, the State filed an Information, charging Woodall with

       murder. On February 25, 2019, the trial court convened Woodall’s three-day

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 4 of 12
       jury trial. Achenbach and Hutchins testified that only Woodall and Coulson

       were in the home at the time that they heard gunshots. The jury found

       Woodall guilty as charged.


[13]   The pre-sentence investigation report (PSI) filed on April 5, 2019, indicated the

       following facts. Woodall had prior convictions for Class B misdemeanor

       disorderly conduct and Class D Felony theft. In addition, at the time that he

       committed the instant offense, Woodall was on pre-trial release for three open

       criminal cases in Marion County: one for Class A misdemeanor driving while

       suspended; a second for Level 6 felony theft with a prior theft conviction; and a

       third for Level 6 felony strangulation, Level 6 felony criminal confinement, two

       Counts of Level 6 felony domestic battery, and Class B misdemeanor criminal

       mischief. Woodhall had served in the United States Marine Corps for five

       years and was honorably discharged. Woodall reported having been diagnosed

       with ADD as a child and PTSD in 2011. He had been prescribed medication

       for his PTSD condition but did not take it consistently. Woodall also reported

       having night terrors since 2007.


[14]   On April 10, 2019, the trial court held Woodall’s sentencing hearing. In its oral

       sentencing statement, the trial court found as an aggravating circumstance that,

       while his criminal history was minimal, Woodall had violated the terms of his

       pre-trial release in his open Marion County criminal cases by committing the

       instant offense. The trial court also found as an aggravating circumstance that

       “[t]here were witnesses that were threatened, and that was clear in the trial. It

       was difficult. There was pre-trial, getting everything ready, partly because of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 5 of 12
       that.” (Tr. Vol. IV, p. 76). The trial court also found the nature of the offense

       to be an aggravating circumstance, in that the injury to Coulson was greater

       than necessary to accomplish the offense and that the offense was brutal. In

       discussing the nature of the offense, the trial court observed that “[n]o one

       deserves to have their life taken that way. And certainly not by someone they

       trusted. That they had opened their home to. That they had been a friend to.”

       (Tr. Vol. IV, p. 77). The trial court also noted that Woodall had a history of

       substance abuse, he had adequate time to change his mind about killing

       Coulson, he had planned to commit the offense by arranging for Patrick to

       bring the shot gun, and he had asked Achenbach to kill Coulson before killing

       her himself in a rage. The trial court acknowledged Woodall’s military service

       but found that it could not “give it the weight I would like to be able to give.”

       (Tr. Vol. IV, p. 77). In its written sentencing order, the trial court found that

       Woodall “threatened witnesses to try to prevent them from testifying.”

       (Appellant’s Conf. App. Vol. III, p. 74). The trial court sentenced Woodall to

       sixty-three years.


[15]   Woodall now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[16]   Woodall challenges the propriety of the aggravating and mitigating

       circumstances found by the trial court. So long as a sentence imposed by a trial

       court is within the statutory range for the offense, it is subject to review only for

       an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). An abuse of the trial court’s
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 6 of 12
       sentencing discretion occurs if its decision is clearly against the logic and effect

       of the facts and circumstances before the court, or the reasonable, probable, and

       actual deductions to be drawn therefrom. Id. A trial court abuses its discretion

       when it fails to enter a sentencing statement at all, its stated reasons for

       imposing sentence are not supported by the record, its sentencing statement

       omits reasons that are clearly supported by the record and advanced for

       consideration, or its reasons for imposing sentence are improper as a matter of

       law. Id. at 490-91.


                                         I. Aggravating Circumstances

[17]   Woodall contends that the trial court abused its discretion when it identified as

       aggravating circumstances his position of trust with Coulson and his threats to

       witnesses. Woodall argues that neither of these factors were supported by the

       record. We address each in turn.


                                                A. Position of Trust

[18]   Our review of the trial court’s oral and written sentencing statements leads us to

       conclude that Woodall’s contention that the trial court found that he was in a

       position of trust with Coulson is based on a mischaracterization of the trial

       court’s ruling. At the sentencing hearing, the State argued that Woodall was in

       a position of trust with Coulson, but we find no indication that the trial court

       adopted the State’s argument. Rather, when discussing why it found that the

       nature of the offense was an aggravating circumstance, the trial court noted that

       Coulson had trusted Woodall, she had opened her home to him, and she had

       considered him a friend, none which equates to a finding that Woodall was in a

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 7 of 12
       position of trust with Coulson. Woodall does not argue that the trial court

       abused its discretion when it found the nature of the offense to be aggravating.

       In addition, the trial court’s written sentencing statement does not indicate that

       it found that Woodall was in a position of trust with Coulson. Because the

       factual underpinning of Woodall’s argument is misplaced, we find no abuse of

       the trial court’s discretion.


                                           B. Intimidation of Witnesses

[19]   Woodall’s argument pertaining to this aggravating circumstance is that the trial

       court erred because he only threatened one witness, Achenbach, not more than

       one witness, as found by the trial court. Woodall claims that the trial court’s

       finding is supported as to Achenbach because there was evidence that he told

       Achenbach on the day of the murder that he “would be dead” if he said

       anything about Coulson’s killing. (Tr. Vol. II, p. 117). However, Woodall

       argues that the record did not support that he threatened Hutchins by telling her

       that she and her children “would be killed if she discussed the matters in this

       case[,]” as argued by the State at sentencing. (Tr. Vol. IV, p. 72). The State

       counters that the trial court’s finding was supported by evidence that Woodall

       threatened Achenbach and Michael on the day of the murder.


[20]   We find that Woodall’s argument on this point and the State’s response are

       based on a misunderstanding of the trial court’s finding. In its oral sentencing

       statement, the trial court did not specify which witnesses it found Woodall had

       threatened but noted that the threats had made trial preparation more difficult.

       In its written sentencing statement, the trial court found that Woodall had

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 8 of 12
       “threatened witnesses to try to prevent them from testifying.” (Appellant’s

       Conf. App. Vol. III, p. 74). The trial court’s written statement indicates to us

       that its finding was based on threats made by Woodall after the murder charge

       had been filed against him because testifying was not a possibility until then.

       We note that, prior to Woodall’s trial, Achenbach, Patrick, Hutchins, and

       Woodall were all in custody in the Marion County Jail. On June 1, 2017, and

       on September 4, 2018, the State filed motions to separate Woodall and

       Achenbach in the jail, alleging that “[t]he State fears for Devin Achenbach’s

       ability to give fair and impartial testimony due to [his] proximity and ability to

       be intimidated by Defendant.” (Appellant’s Conf. App. Vol. II, pp. 79, 142).

       On September 28, 2017, the State filed a similar motion pertaining to Patrick.

       The trial court judge, who presided over Woodall’s trial and sentencing

       hearings, granted all the State’s motions. Woodall does not address the trial

       court’s grant of these motions which lend some support from the record for the

       trial court’s finding that Woodall had threatened witnesses to prevent them

       from testifying.


[21]   Assuming, without deciding, that this aggravating circumstance was not clearly

       supported by the record and was, therefore, an abuse of discretion, we do not

       find that remand for resentencing is necessary. When a trial court abuses its

       discretion by considering an improper aggravating circumstance, we remand for

       sentencing only “if we cannot say with confidence that the trial court would

       have imposed the same sentence had it properly considered reasons that enjoy

       support in the record.” Anglemyer, 868 N.E.2d at 491. Here, the trial court


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 9 of 12
       found as additional aggravating circumstances Woodall’s violation of the terms

       of his pre-trial release in three other open criminal cases and the nature of the

       offense. The trial court made a detailed statement about why it considered the

       nature of the offense to be aggravating, citing the brutality of the crime

       committed against a victim who had trusted Woodall and opened the door of

       her home to him, Woodall’s history of substance abuse, his planning of the

       offense, Woodall’s request to Achenbach to kill Coulson, and the fact that

       Woodall could have changed his mind at any time but did not. In light of these

       other aggravating circumstances which Woodall does not dispute were valid,

       we can say with confidence that the trial court would have imposed the same

       sentence even if it had not considered the fact that Woodall threatened

       witnesses. See id.


                                         II. Mitigating Circumstances

[22]   Woodall argues that the trial court also abused its discretion when it identified

       and weighed the mitigating circumstances. We begin by noting that a trial

       court is not obligated to credit a defendant’s claim as to what constitutes a

       mitigating circumstance. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000). In

       order to be persuasive, a claim that the trial court failed to find a mitigating

       circumstance requires the defendant to establish that the mitigating evidence

       was both significant and clearly supported by the record. Anglemyer, 868
N.E.2d at 493.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 10 of 12
                                                 A. Military Service

[23]   Woodall contends that the trial court abused its discretion when it failed to

       accord his military service more weight as a mitigating circumstance. However,

       the relative weight ascribed by a trial court to a mitigating factor is no longer

       subject to our review on appeal. See Anglemyer, 868 N.E.2d at 491. The trial

       court acknowledged that Woodall’s honorable military service was a mitigating

       circumstance but found that it could not “give it the weight I would like to be

       able to give.” (Tr. Vol. IV, p. 77). Our scope of review precludes us from

       crediting Woodall’s argument. See id.


                                                  B. Mental Health

[24]   Woodall’s final argument is that the trial court abused its discretion when it

       failed to find his mental health to be a mitigating circumstance because it was

       advanced at sentencing, was clearly supported by the record, and was

       significant. However, our supreme court has suggested that a trial court

       exercise a high degree of discernment when considering if a claimed mental

       illness has mitigating weight. Covington v. State, 842 N.E.2d 345, 349 (Ind.

       2006). Factors to be considered by the trial court include “the extent of the

       inability to control behavior, the overall limit on function, the duration of the

       illness, and the nexus between the illness and the crime.” Id.


[25]   Here, the record contains scant support apart from Woodard’s self-report in his

       PSI that he had ADD and PTSD. Even if the existence of those conditions

       were clearly supported by the record, the record is utterly devoid of any

       evidence that Woodall’s ADD and PTSD resulted in any inability to control his

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 11 of 12
       behavior, limited his function, or had any nexus with Coulson’s murder

       whatsoever. Indeed, on appeal, Woodall does not even attempt to argue that

       his PTSD and ADD had anything to do with murdering Coulson. Therefore,

       we find that his argument on this issue also fails. See Weedman v. State, 21
N.E.3d 873, 894 (Ind. Ct. App. 2014) (finding no abuse of the trial court’s

       discretion in failing to identify Weedman’s mental health as a mitigating

       circumstance where he failed to show a nexus between his mental health and

       the offense), trans. denied.


                                             CONCLUSION
[26]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion when it identified the aggravating and mitigating circumstances for

       sentencing.


[27]   Affirmed.


       Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1022 | April 8, 2020   Page 12 of 12